                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION
                      CASE NO.: 3:20-cv-1455-J-39MCR

TOSHIYA HIRATA,

      Plaintiff,

v.

FOBESOFT INC,
A Florida Profit Corporation,

     Defendant.
____________________________________/

                      PLAINTIFF’S NOTICE OF FILING
                   ANSWERS TO COURT INTERROGATORIES

      Plaintiff, TOSHIYA HIRATA, by and through his undersigned counsel and

pursuant to the Local Rules for the Middle District of Florida, hereby gives Notice

of Filing his Answers to Court Interrogatories. See attached as Exhibit A.

       Respectfully submitted this 8th day of February, 2021.


                                             Respectfully submitted,

                                             /s/ Alexander T. Harne_
                                             Alexander T. Harne, Esq.
                                             Florida Bar No. 126932
                                             Noah E. Storch, Esq.
                                             Florida Bar No. 0085476




                                         1
                                                 RICHARD CELLER LEGAL, P.A.
                                                 10368 W. State Rd 84, Suite 103
                                                 Davie, Florida 33324
                                                 Telephone: (866) 344-9243
                                                 Facsimile: (954) 337-2771
                                                 E-mail:
                                                 aharne@floridaovertimelawyer.co
                                                 m
                                                 Email:
                                                 noah@floridaovertimelawyer.com
                                                 Counsels for Plaintiff




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 8th day of February, 2021, I electronically

filed the foregoing with the Clerk of the Court by using the CM/ECF system which

will send a copy to all counsel of record.


                                                 /s/ Alexander T. Harne _
                                                 Alexander T. Harne, Esq.




                                             2
EXHIBIT A
